Exhibit 10.70

AMENDED AND RESTATED

EXECUTIVE AGREEMENT

This Amended and Restated Executive Agreement (this “Agreement”) is made as of
October 4, 2007 (the “Commencement Date”), by and among State Auto Financial
Corporation, an Ohio corporation (“State Auto Financial”), State Automobile
Mutual Insurance Company, an Ohio domiciled mutual insurance company (“State
Auto Mutual”), and Mark A. Blackburn (“Executive”). State Auto Financial, State
Auto Mutual and each of their respective insurer subsidiaries and affiliates,
present and future, are hereinafter collectively referred to as “State Auto.”

Background Information

 

A.

Executive and State Auto Financial are parties to an Executive Agreement dated
as of March 2, 2001 (the “Original Executive Agreement”), which, among other
things, addresses Executive’s continued service to State Auto in the event of an
actual or threatened change of control of State Auto Financial or State Auto
Mutual (collectively, the “Companies”).

 

B.

Concurrently with the execution of this Agreement, Executive is entering into an
Employment Agreement (the “Employment Agreement”) with the Companies to reflect
his duties, responsibilities and compensation arrangements. The terms and
conditions of the Employment Agreement are incorporated in this Agreement by
reference.

 

C.

The Employment Agreement does not address the impact of a Change of Control (as
defined below), except to incorporate by reference the terms and conditions of
this Agreement.

 

D.

State Auto Financial is a majority owned, publicly traded holding company
subsidiary of State Auto Mutual, which is the ultimate controlling person of the
State Auto holding company system. The Companies consider the establishment and
maintenance of a sound and vital management to be an important part of their
overall corporate strategy and to be essential to protecting and enhancing the
interests of the Companies and their respective owners. As part of this
corporate strategy, the Companies wish to act to retain their well-qualified
executive officers notwithstanding any actual or threatened change of control of
State Auto Financial or State Auto Mutual.

 

E.

Executive’s services, experience and knowledge of the business of the Companies,
along with his reputation and contacts within the insurance industry, are
extremely valuable to the Companies, and Executive’s continued dedication,
availability, advice and counsel to the Companies are deemed important to the
Companies, the Boards of Directors of State Auto Financial and State Auto Mutual
(collectively, the “Board”), and their shareholders and policyholders,
respectively, and therefore it is in the best interests of the Companies to
secure the continued services of Executive notwithstanding any actual or
threatened change of control of the Companies.



--------------------------------------------------------------------------------

Statement of Agreement

The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:

 

1.

Replacement Agreement; Term of Agreement. This Agreement shall supercede and
replace the Original Executive Agreement in its entirety, and on and after the
Commencement Date, the Original Executive Agreement shall be of no further force
or effect.

The term of this Agreement shall be for a three-year period commencing on the
Commencement Date and ending on the third anniversary thereof, both dates
inclusive. The term of this Agreement shall be renewed at the end of any term
hereof for additional one-year terms unless one party notifies the other, in
writing, of the intent not to renew at least 90 days prior to the end of the
current term; and provided further, that the term of this Agreement shall
terminate concurrently with the termination of the term of the Employment
Agreement. Notwithstanding the above, if a “Change of Control” (as defined
herein) of the Companies occurs during the term of this Agreement, the term of
this Agreement will be extended for the lesser of 36 months beyond the end of
the month in which any such Change of Control occurs, or the number of months
beyond the end of the month in which any such Change of Control occurs until
Executive attains age 65.

 

2.

Definitions. As used in this Agreement, the following defined terms shall have
the meanings set forth below:

 

 

(a)

Annual Award. “Annual Award” means the cash payment paid or payable to Executive
with respect to a fiscal year pursuant to the Short Term Incentive Plans.

 

 

(b)

Annual Base Salary. “Annual Base Salary” means the greater of (1) the highest
annual rate of base salary in effect for Executive during the 12-month period
immediately prior to a Change of Control, or (2) the annual rate of base salary
in effect at the time Notice of Termination is given (or on the date employment
is terminated if no Notice of Termination is required).

 

 

(c)

Cause. “Cause” shall be given the meaning used in the Employment Agreement.

 

 

(d)

Change of Control. “Change of Control” means the occurrence of any of the
following:

 

 

(1)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of State Auto Financial representing 25% or more of
the combined voting power of State Auto Financial’s then outstanding securities,
excluding (A) any acquisition by State Auto Financial or any Subsidiary; (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by State

 

2



--------------------------------------------------------------------------------

 

Auto Financial, a Subsidiary or State Auto Mutual; or (C) any acquisition by
State Auto Mutual; or

 

 

(2)

A majority of the Board of Directors of State Auto Financial at any time is
comprised of other than Continuing Directors; or

 

 

(3)

Any event or transaction State Auto Financial would be required to report in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act; or

 

 

(4)

Any of the following occurs:

 

 

(A)

a merger or consolidation of State Auto Financial, other than a merger or
consolidation in which the voting securities of State Auto Financial immediately
prior to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) more
than 50% of the combined voting power of State Auto Financial or surviving
entity immediately after the merger or consolidation with another entity;

 

 

(B)

a sale, exchange, lease, mortgage, pledge, transfer, or other disposition (in a
single transaction or a series of related transactions) of all or substantially
all of the assets of State Auto Financial which shall include, without
limitation, the sale of assets or earning power aggregating more than 50% of the
assets or earning power of State Auto Financial on a consolidated basis;

 

 

(C)

a reorganization, reverse stock split, or recapitalization of State Auto
Financial which would result in any of the foregoing; or

 

 

(D)

a transaction or series of related transactions having, directly or indirectly,
the same effect as any of the foregoing.

 

 

(5)

As respects State Auto Mutual, any of the following occurs:

 

 

(A)

State Auto Mutual affiliates with or is merged into or consolidated with a third
party and as a result, a majority of the Board of Directors of State Auto Mutual
or its successor is comprised of other than Continuing Directors; or

 

 

(B)

State Auto Mutual completes a conversion to a stock insurance company and as a
result of which a majority of the Board of Directors of State Auto Mutual or its
successor is comprised of other than Continuing Directors.

 

 

(6)

Robert P. Restrepo, Jr. ceases for any reason to be employed as the chief
executive officer of State Auto Mutual or State Auto Financial.

Notwithstanding the foregoing, for purposes of this Change of Control
definition, the percentage of securities ownership listed under subsection
(d)(1) above (i.e.,

 

3



--------------------------------------------------------------------------------

25%) shall increase or decrease, as the case may be, such that the percentage of
securities ownership is consistent with any future changes to the percentage of
securities ownership represented in the Change of Control definition in
Section 11(B)(2)(a) (or any successor Section) of the State Auto Financial
Corporation Amended and Restated Equity Incentive Compensation Plan, as amended
from time to time.

 

 

(e)

Change Year. “Change Year” means the fiscal year in which a Change of Control
occurs.

 

 

(f)

Continuing Director. “Continuing Director” of State Auto Financial or State Auto
Mutual, as the case may be, means a director who was either (A) first elected or
appointed as a director on or prior to the Commencement Date; or (B) subsequent
to the Commencement Date was elected or appointed as a director if such director
was nominated by the Nominating Committee of State Auto Financial or State Auto
Mutual, as the case may be, or appointed by at least two thirds of the total
number of then Continuing Directors of State Auto Financial or State Auto
Mutual, as the case may be.

 

 

(g)

Disability. “Disability” shall be given the meaning used in the Employment
Agreement.

 

 

(h)

Employee Benefits. “Employee Benefits” means the benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs, or arrangements in which Executive is
entitled to participate, including without limitation any stock option, stock
purchase, stock appreciation, savings, pension, supplemental executive
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital, or other insurance (whether funded by actual insurance or
self-insured by the Companies), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs, or
arrangements that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter, providing benefits at
least as great in a monetary equivalent as are payable thereunder prior to a
Change of Control.

 

 

(i)

Employment Agreement. “Employment Agreement” has the meaning set forth in the
Background section of this Agreement.

 

 

(j)

Good Reason. “Good Reason” means the occurrence of any one or more of the
following:

 

 

(1)

The assignment to the Executive of duties which are materially and adversely
different from or inconsistent with the duties, responsibilities, and status of
Executive’s position at any time during the 12-month period prior to such Change
of Control, or which result in a significant reduction in Executive’s authority
and responsibility as a senior executive officer of the Companies;

 

 

(2)

A reduction by the Companies in Executive’s Annual Base Salary in place as of
the day immediately prior to a Change of Control, or after a Change

 

4



--------------------------------------------------------------------------------

 

of Control the failure to grant salary increases and bonus payments on a basis
comparable to those granted to other executives of the Companies, or a reduction
of Executive’s most recent Potential Annual Award prior to such Change of
Control;

 

 

(3)

After a Change of Control, a demand by the Companies that Executive relocate to
a location in excess of 35 miles from the location where Executive is based as
of the day immediately prior to a Change of Control, or in the event of any such
relocation with Executive’s express written consent, the failure of the
Companies or a Subsidiary to pay (or reimburse Executive for) all reasonable
moving expenses incurred by Executive relating to a change of principal
residence in connection with such relocation and to indemnify Executive against
any loss in the sale of Executive’s principal residence in connection with any
such change of residence and any expenses incurred by Executive that are
directly attributable to such sale (for purposes of this provision, “loss” is
understood to mean a sale of such principal residence at a price less than the
adjusted basis in such residence);

 

 

(4)

The failure of the Companies to obtain a satisfactory agreement from any
successor to the Companies to assume and agree to perform this Agreement, as
contemplated in Section 17 of this Agreement;

 

 

(5)

The failure of the Companies to provide Executive with substantially the same
Employee Benefits that were provided to him immediately prior to the Change of
Control, or with a package of Employee Benefits that, though one or more of such
benefits may vary from those in effect immediately prior to such Change of
Control, is substantially comparable in all material respects to such Employee
Benefits taken as a whole; or

 

 

(6)

Any material reduction in Executive’s compensation or benefits or material
adverse change in Executive’s location or duties, if such material reduction or
material adverse change occurs at any time after the commencement of any
discussion with a third party relating to a possible Change of Control of the
Companies involving such third party, if such material reduction or material
adverse change is in contemplation of such possible Change of Control and such
Change of Control is actually consummated within 12 months after the date of
such material reduction or material adverse change.

The existence of Good Reason shall not be affected by Executive’s subsequent
incapacity due to physical or mental illness. Executive’s continued employment
shall not constitute a waiver of Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. Executive’s
determination of Good Reason shall be conclusive and binding upon the parties to
this Agreement provided such determination has been made in good faith.
Executive shall provide the Companies with written notice of his intent to
terminate with Good Reason within a period not to exceed 90 days of the initial
existence of the condition constituting Good Reason. The Companies shall have a
period of 30 days in which it may remedy the condition and prevent Executive’s
termination for Good Reason.

 

5



--------------------------------------------------------------------------------

 

(k)

Notice of Termination. “Notice of Termination” means a written notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment under the provision so indicated.

 

 

(l)

Potential Annual Award. “Potential Annual Award” means the maximum possible
Annual Award Executive could receive for the fiscal year immediately preceding
the Change Year or the fiscal year that is the Change Year, whichever is higher,
assuming that (1) the parameters for the maximum Annual Award were met (whether
or not such parameters for such maximum Annual Award actually were or could be
met) and (2) Executive’s Annual Base Salary is used to determine the Potential
Annual Award. Notwithstanding the foregoing, the Potential Annual Award in the
event of a Change of Control as defined in Section 2(d)(6) shall mean the
average of the annual aggregate bonus under the Short Term Incentive Plans (or
its successors) earned by Executive in each of the two calendar years
immediately preceding the calendar year in which the Change of Control occurs.

 

 

(m)

Retirement. “Retirement” means having reached normal retirement age of 65 as
defined in the State Auto Insurance Companies Employee Retirement Plan (“State
Auto Pension Plan”) or taking early retirement in accordance with the terms of
the State Auto Pension Plan.

 

 

(n)

Severance Benefits. “Severance Benefits” means the benefits described in
Section 4 of this Agreement, as adjusted by the applicable provisions of
Section 5 of this Agreement.

 

 

(o)

Short Term Incentive Plans. “Short Term Incentive Plans” shall be given the
meaning used in the Employment Agreement.

 

 

(p)

Subsidiary. “Subsidiary” means any corporation, insurance company, or other
entity a majority of the voting control of which is directly or indirectly owned
or controlled at the time by State Auto Financial.

 

3.

Eligibility for Severance Benefits. The Companies, or their respective
successors, shall pay or provide to Executive the Severance Benefits in the
event that, during the term of this Agreement:

 

 

(a)

One or both of the Companies terminates the Executive’s employment for any
reason other than for Cause, the death or Disability of Executive or Executive’s
mandatory retirement at age 65, as permitted under regulations Section 1625.12
of the Age Discrimination in Employment Act of 1967, within 24 months after a
Change of Control; or

 

 

(b)

Executive terminates his employment for Good Reason within 24 months after a
Change of Control; or

 

 

(c)

One or both of the Companies terminates the Executive’s employment for any
reason other than for Cause or the death or Disability of Executive after an
agreement has been reached with an unaffiliated third party, the performance of
which agreement would result in a Change of Control involving such third party,
if

 

6



--------------------------------------------------------------------------------

 

such Change of Control is actually consummated within 12 months after the date
of such termination; or

 

 

(d)

Robert P. Restrepo, Jr. ceases for any reason to be employed as the chief
executive officer of State Auto Mutual or State Auto Financial, and Executive
remains employed by the Companies or their respective successors, if applicable,
for a period of two years after Mr. Restrepo’s change in status in order to
assist in such transition. Executive must give the Companies or their respective
successors, if applicable, advance written notice of Executive’s intent to
terminate employment and request Severance Benefits under this provision. Such
notice shall be given no later than forty-five days before the end of the
two-year transition period. Should Executive give no notice or not provide
notice to the Companies or their respective successors, if applicable, according
to the terms of this subsection (d) and Section 19 of the Agreement, no
Severance Benefits shall be paid under this provision. In the event Executive
dies or incurs a Disability during the two-year transition period, the Severance
Benefits shall be paid to Executive or his beneficiary, as applicable; provided,
however, that no benefits shall be paid under this provision if such disability
or death results from a self-inflicted injury or event, while sane or insane.
Further, if, after Mr. Restrepo’s departure, the Companies or their respective
successors, if applicable, make an offer, in good faith, to Executive to become
the chief executive officer of State Auto Mutual, Severance Benefits shall not
be payable under this provision (it being understood and agreed that if
Executive declines such offer and elects to remain employed by the Companies,
the Employment Agreement shall remain in effect).

 

4.

Severance Benefits. Executive, if eligible under Section 3, shall receive the
following Severance Benefits, adjusted by the applicable provisions of Section 5
(in addition to accrued compensation and bonuses);

 

 

(a)

Annual Base Salary. In addition to any accrued compensation payable as of
Executive’s termination of employment (either by reason of Executive’s
Employment Agreement or otherwise), a lump sum cash amount equal to Executive’s
Annual Base Salary multiplied by three, unless at the time of such employment
termination Executive is within three years of age 65, in which case the benefit
due under this Section 4(a) shall not exceed Executive’s Annual Base Salary
multiplied by a factor equal to the number of months remaining until Executive
attains age 65 presented as a whole integer and a fraction of a partial year
(e.g., 15 months equals 1.25).

 

 

(b)

Annual Incentive Compensation. In addition to any compensation otherwise payable
pursuant to Executive’s bonus arrangements, a lump sum cash amount equal to
Executive’s Potential Annual Award multiplied by three, unless at the time of
such employment termination Executive is within three years of age 65, in which
case the benefit due under this Section 4(b) shall not exceed Executive’s
Potential Annual Award multiplied by a factor equal to the number of months
remaining until Executive attains age 65 presented as a whole integer and a
fraction of a partial year (e.g., 15 months equals 1.25).

 

 

(c)

Outplacement. The Companies shall pay all fees for outplacement services
incurred by Executive up to a maximum equal to 15% of Executive’s Annual

 

7



--------------------------------------------------------------------------------

 

Base Salary, plus provide a travel expense account of up to $5,000 to reimburse
job search travel. Such expenses and reimbursements shall be limited to those
expenses incurred within the two calendar years following the calendar year of
Executive’s separation from service and paid no later than December 31st of the
third calendar year following the calendar year of Executive’s separation from
service.

 

 

(d)

Stock Options. Stock Options held by Executive become exercisable upon a Change
of Control according to the terms of the Companies’ Stock Option Plans and any
option agreements affecting outstanding option grants, as interpreted by the
Companies’ Stock Option Committee as such Committee existed immediately prior to
the Change of Control.

In computing and determining Severance Benefits under Sections 4(a) and (b),
above, a decrease in Executive’s salary or incentive bonus potential shall be
disregarded if such decrease occurs within six months before a Change of
Control, is in contemplation of such Change of Control, and is taken to avoid
the effect of this Agreement should such action be taken after such Change of
Control. In such event, the salary and incentive bonus potential used to
determine Severance Benefits shall be that in effect immediately before the
decrease that is disregarded pursuant to this Section 4.

Unless Executive elects to defer the receipt of any applicable Severance
Benefits in accordance with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and related Treasury Regulations,
the Severance Benefits provided in Sections 4(a) and (b) above shall be paid not
later than 45 business days following the date Executive’s employment
terminates. Notwithstanding the foregoing, in the event Executive is a
“specified employee” as defined in Section 409A of the Code, any payments under
this Agreement due to a separation from service and subject to Section 409A of
the Code shall be delayed until a date that is six months after the date of
separation from service (or, if earlier, the date of death of Executive).
Payments to which a “specified employee” would otherwise be entitled during the
first six months following the date of separation shall be accumulated and paid
as of the first day of the seventh month following the date of separation from
service.

Executive acknowledges and agrees that the Severance Benefits provided in this
Section 4 shall be the sole benefits payable to Executive in the event of any
“change of control” (under any definition) of the Companies, and Executive
hereby waives and relinquishes any and all rights or benefits under any other
“change of control” provision applicable to Executive with respect to his
employment by State Auto. Executive also acknowledges and agrees that receipt of
any Severance Benefits provided in this Section 4 shall be subject to and
conditioned on Executive executing a general release and waiver of any claims
against the Companies.

 

5.

Tax Gross-Up. If any Severance Benefit or other benefit paid or provided under
Section 4, or the acceleration of stock option vesting, or the payment or
distribution of any Employee Benefit or similar benefit is subject to excise tax
pursuant to Section 4999 of the Code (or any similar federal or state excise
tax), the Companies shall pay to Executive such additional compensation as is
necessary (after taking into account all federal, state and local income taxes
payable by Executive as a result of the receipt of such additional compensation)
to place Executive in the same after-tax position he would have been in had no
such excise tax (or any interest or penalties thereon) been

 

8



--------------------------------------------------------------------------------

 

paid or incurred with respect to any of such amounts (the “Tax Gross-Up”). The
Companies shall pay such additional compensation at the time when the Companies
withhold such excise tax from any payments to Executive. The calculation of the
Tax Gross-Up shall be approved by the Companies’ independent certified public
accounting firm engaged by the Companies immediately prior to the Change of
Control and the calculation shall be provided to Executive in writing. Executive
shall then be given 15 days, or such longer period as Executive reasonably
requests, to accept or reject the calculation of the Tax Gross-Up. If Executive
rejects the Tax Gross-Up calculation and the parties are thereafter unable to
agree within an additional 45 days, the arbitration provisions of Section 13
shall control. The Companies shall reimburse Executive for all reasonable legal
and accounting fees incurred with respect to the calculation of the Tax Gross-Up
and any disputes related thereto. Any payments owed to Executive under this
Section 5 for Tax Gross-up or reasonable legal and accounting fees related to
the calculation of the same, which are subject to the rules under Section 409A
of the Code and related regulations, shall be made to Executive no later than
the end of the calendar year following the calendar year in which the taxes are
remitted to the taxing authority.

For purposes of determining the amount of the Tax Gross-Up, Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Tax Gross-Up is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of Executive’s residence on the date of termination.

Notwithstanding anything to the contrary in this Section 5, if any Severance
Benefit or other benefit paid or provided under Section 4, or the acceleration
of stock option vesting, or the payment or distribution of any Employee Benefits
or similar benefits would be subject to excise tax pursuant to Section 4999 of
the Code (or any similar federal or state excise tax), but would not be so
subject if the total of such payments would be reduced by 10% or less, then such
payment shall be reduced by the minimum amount necessary so as not to cause
Companies to have paid an Excess Severance Payment as defined in
Section 280G(b)(1) of the Code and so Executive will not be subject to Excise
Tax pursuant to Section 4999 of the Code. The calculation of any potential
reduction pursuant to this paragraph or any disputes related thereto shall be
resolved as described above with respect to the calculation of the Tax Gross-Up.
In the event that the amount of any Severance Benefit that would be payable to
or for the benefit of Executive under this Agreement must be modified or reduced
to comply with this provision, they shall be modified or reduced on a pro-rata
basis. In no event shall the total payments be reduced by more than 10% in order
to avoid treatment as an Excess Severance Payment.

 

6.

Withholding of Taxes. The Companies may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as required by law;
provided, however, that such payment may not exceed the amount of such taxes due
as a result of the payments due under this Agreement.

 

7.

Payments of Employment Taxes and Upon Violation of Code Section 409A. In
accordance with Code Section 409A and the regulations issued thereunder, this
Agreement shall permit the payment of amounts necessary to (a) satisfy the
employment tax withholding obligations that arise under this Agreement prior to
the date that payment may otherwise be made under this Agreement and/or
(b) satisfy the excise tax or

 

9



--------------------------------------------------------------------------------

 

underpayment penalties owed under Section 409A of the Code in the event of a
violation of Section 409A of the Code under this Agreement.

 

8.

Delayed Payments. In the event of a genuine dispute between the Companies or any
Subsidiary and Executive regarding the amount or timing of benefits under this
Agreement, a delay in the payment of amounts under this Agreement shall not
cause Executive to violate Section 409A of the Code to the extent that such
delay satisfies the conditions set forth in Section 409A of the Code and
applicable regulations thereunder.

 

9.

Acknowledgement. The Companies hereby acknowledges that it will be difficult and
may be impossible for Executive to find reasonably comparable employment, or to
measure the amount of damages which Executive may suffer as a result of
termination of employment hereunder. Accordingly, the payment of the Severance
Benefits by the Companies to Executive in accordance with the terms of this
Agreement is hereby acknowledged by the Companies to be reasonable and will be
liquidated damages, and Executive will not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor will any profits, income, earnings, or other benefits from any
source whatsoever create any mitigation, offset, reduction, or any other
obligation on the part of Executive hereunder or otherwise. The Companies shall
not be entitled to set off or counterclaim against amounts payable hereunder
with respect to any claim, debt, or obligation of Executive.

 

10.

Enforcement Costs; Interest. The Companies are aware that, upon the occurrence
of a Change of Control, the Board or a shareholder or policyholder of the
Companies, as the case may be, may then cause or attempt to cause the Companies
to refuse to comply with their obligations under this Agreement, or may cause or
attempt to cause the Companies to institute, or may institute, litigation,
arbitration, or other legal action seeking to have this Agreement declared
unenforceable, or may take, or attempt to take, other action to deny Executive
the benefits intended under this Agreement. In these circumstances, the purpose
of this Agreement could be frustrated. It is the intent of the Companies that
Executive not be required to incur the expenses associated with the enforcement
of Executive’s rights under this Agreement by litigation, arbitration, or other
legal action nor be bound to negotiate any settlement of Executive’s rights
hereunder under threat of incurring such expenses because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
Executive under this Agreement. Accordingly, if following a Change of Control it
should appear to Executive that the Companies has failed to comply with any of
their obligations under this Agreement, including the proper calculation of the
Tax Gross-Up, or in the event that the Companies or any other person takes any
action to declare this Agreement void or unenforceable, or institute any
litigation or other legal action designed to deny, diminish or to recover from
Executive, the benefits intended to be provided to Executive hereunder, the
Companies irrevocably authorizes Executive from time to time to retain counsel
(legal and accounting) of Executive’s choice at the expense of the Companies as
provided in this Section 10 to represent Executive in connection with the
calculation of the Tax Gross-Up, or the initiation or defense of any litigation
or other legal action, whether by or against the Companies or any director,
officer, stockholder, or other person affiliated with the Companies.
Notwithstanding any existing or prior attorney-client relationship between the
Companies and such counsel, the Companies irrevocably consents to Executive
entering into an attorney-client relationship with such counsel, and in that
connection the Companies and Executive agree that a confidential relationship
shall exist between Executive and such counsel. The reasonable fees and expenses
of

 

10



--------------------------------------------------------------------------------

 

counsel selected from time to time by Executive as provided in this Section 10
shall be paid or reimbursed to Executive by the Companies on a regular, periodic
basis upon presentation by Executive of a statement or statements prepared by
such counsel in accordance with their customary practices. In any action
involving this Agreement, Executive shall be entitled to prejudgment interest on
any amounts found to be due him from the date such amounts would have been
payable to Executive pursuant to this Agreement at an annual rate of interest
equal to the prime commercial rate in effect at the corporation’s principal bank
or their successor from time to time during the prejudgment period plus 4
percent.

 

11.

Forfeiture Events. The Board may, in its discretion, require that all or any
portion of the Severance Benefits defined under Section 4 above is subject to an
obligation of repayment to the Companies upon the violation of any
non-competition and confidentiality covenant applicable to the Executive,
including such covenants in Article VII of the Employment Agreement. The Board
may, in its discretion, also require Executive to repay the Companies all of any
portion of the Severance Benefits if (i) the amount of Executive’s Severance
Benefits were calculated based upon the achievement of certain financial results
that were subsequently the subject of a financial statement restatement;
(ii) Executive engaged in fraudulent misconduct that caused or substantially
contributed to the need for the financial statement restatement; and (iii) the
amount of Executive’s Severance Benefits would have been lower than the amount
actually awarded to such Executive had the financial results been properly
reported. This Section 11 shall not be the Companies’ exclusive remedy with
respect to such matters.

 

12.

Indemnification. From and after the earliest to occur of a Change of Control or
termination of employment, the Companies shall (a) for a period of five years
after such occurrence, provide Executive (including Executive’s heirs,
executors, and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at the Companies’ expense, and
(b) indemnify and hold harmless Executive, to the fullest extent permitted or
authorized by the law of the State of Ohio as it may from time to time be
amended, if Executive is (whether before or after the Change of Control) made or
threatened to be made a party to any threatened, pending or completed action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
by reason of the fact that Executive is or was a director, officer, or employee
of the Companies or any Subsidiary, or is or was serving at the request of the
Companies or any Subsidiary, as a director, trustee, officer, or employee of an
insurance company, corporation, partnership, joint venture, trust, or other
enterprise. The indemnification provided by this Section 12 shall not be deemed
exclusive of any other rights to which Executive may be entitled under the
charter or bylaws of the Companies or of any Subsidiary, or any agreement, vote
of shareholders or disinterested directors, or otherwise, both as to action in
Executive’s official capacity and as to action in another capacity while holding
such office, and shall continue as to Executive after Executive has ceased to be
a director, trustee, officer, or employee and shall inure to the benefit of the
heirs, executors, and administrators of Executive.

 

13.

Arbitration. The initial method for resolving any dispute arising out of this
Agreement shall be nonbinding arbitration in accordance with this Section.
Except as provided otherwise in this Section, arbitration pursuant to this
Section shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association. A party wishing to obtain arbitration of an issue shall
deliver written notice to the other party, including a description of the issue
to be arbitrated. Within 15 days after either party demands

 

11



--------------------------------------------------------------------------------

 

arbitration, the Companies and Executive shall each appoint an arbitrator.
Within 15 additional days, these two arbitrators shall appoint the third
arbitrator by mutual agreement; if they fail to agree within this 15 day period,
then the third arbitrator shall be selected promptly pursuant to the rules of
the American Arbitration Association for Commercial Arbitration. The arbitration
panel shall hold a hearing in Columbus, Ohio, within 90 days after the
appointment of the third arbitrator. The fees and expenses of the arbitrator,
and any American Arbitration Association fees, shall be paid by the Companies.
Both the Companies and Executive may be represented by counsel (legal and
accounting) and may present testimony and other evidence at the hearing. Within
90 days after commencement of the hearing, the arbitration panel will issue a
written decision; the majority vote of two of the three arbitrators shall
control. The majority decision of the arbitrators shall not be binding on the
parties, and the parties may pursue other available legal remedies if the
parties are not satisfied with the majority decision of the arbitrator, however,
the Companies are no longer obligated to reimburse Executive’s legal expenses if
the arbitration award is appealed by Executive, as described in this sentence.
Executive shall be entitled to seek specific performances of the executive’s
rights under this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

14.

Employment Rights. This Agreement sets forth the Severance Benefits payable to
Executive in the event Executive’s employment with the Companies is terminated
under certain conditions specified in Section 3. This Agreement is not an
employment contract nor shall it confer upon Executive any right to continue in
the employ of the Companies or their Subsidiaries and shall not in any way
affect the right of the Companies or their Subsidiaries to dismiss or otherwise
terminate Executive’s employment at any time with or without cause.

 

15.

Arrangements Not Exclusive. The specific benefit arrangements referred to in
this Agreement are not intended to exclude Executive from participation in or
from other benefits available to executive personnel generally or to preclude
Executive’s right to other compensation or benefits as may be authorized by the
Board at any time. The provisions of this Agreement and any payments provided
for hereunder shall not reduce any amounts otherwise payable, or in any way
diminish Executive’s existing rights, or rights which would accrue solely as the
result of the passage of time under any compensation plan, benefit plan,
incentive plan, stock option plan, employment agreement, or other contract,
plan, or arrangement except as may be specified in such contract, plan or
arrangement. Notwithstanding anything to the contrary in this Section 15, the
Severance Benefits provided in Section 4 are in lieu of any benefits to which
Executive would be entitled following the termination of his or her employment
pursuant to any Employment Agreement with the Companies, if the termination is
due to a Change of Control.

 

16.

Termination. This Agreement shall terminate if the employment of Executive with
the Companies shall terminate prior to a Change of Control; provided, however,
that this Agreement shall not terminate upon Executive’s termination of
employment in the event of a pending Change of Control event as described in
Section 3(c) above.

 

17.

Successors; Binding Agreements. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.
Executive’s rights and benefits under this Agreement may not be assigned, except
that if Executive

 

12



--------------------------------------------------------------------------------

 

dies while any amount would still be payable to Executive hereunder if Executive
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid to the beneficiary indicated on the Beneficiary Designation attached as
Exhibit A or, if there is no such beneficiary, to Executive’s estate. The
Companies will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Companies (or of any division or Subsidiary thereof
employing Executive) to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Companies would be required to
perform it if no such succession had taken place. Failure of the Companies to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Companies in the same amount and on the same terms to
which Executive would be entitled hereunder if Executive terminated employment
for Good Reason following a Change of Control.

 

18.

No Vested Interest. Neither Executive nor Executive’s beneficiaries shall have
any right, title, or interest in any benefit under this Agreement prior to the
occurrence of the right to the payment of such benefit.

 

19.

Notice. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally or mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to such addresses as
each party may designate from time to time to the other party in writing in the
manner provided herein. Unless designated otherwise, notices to the Companies
should be sent to the Companies at:

State Auto Financial Corporation

518 East Broad Street

Columbus, Ohio 43215

Attention: General Counsel

Until designated otherwise, notices shall be sent to the employee at the address
indicated on the Beneficiary Designation and Notice form attached hereto as
Exhibit A. If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. Notice sent by certified or
registered mail shall be effective two days after deposit by delivery to the
U.S. Post Office.

 

20.

Savings Clause. If any payments otherwise payable to Executive under this
Agreement are prohibited or limited by any statute or regulation in effect at
the time the payments would otherwise be payable (any such limiting statute or
regulation a “Limiting Rule”):

 

 

(a)

Companies will use their best efforts to obtain the consent of the appropriate
governmental agency to the payment by Companies to Executive of the maximum
amount that is permitted (up to the amounts that would be due to Executive
absent the Limiting Rule); and

 

 

(b)

Executive will be entitled to elect to have apply, and therefore to receive
benefits directly under, either (i) this Agreement (as limited by the Limiting
Rule) or (ii) any

 

13



--------------------------------------------------------------------------------

 

generally applicable Companies severance, separation pay, and/or salary
continuation plan that may be in effect at the time of Executive’s termination.

Following any such election, Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to their specific terms.

 

21.

Amendment; Waiver. This Agreement may not be amended or modified and no
provision may be waived unless such amendment, modification, or waiver is agreed
to in writing and signed by Executive and the Companies; provided, however, that
this Agreement shall be amended and/or modified as necessary to comply with
Section 409A of the Code or regulations issued thereunder.

 

22.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

23.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

24.

Governing Law. Except as otherwise provided, this Agreement shall be governed by
the laws of the State of Ohio, without giving effect to any conflict of law
provisions.

THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK

 

14



--------------------------------------------------------------------------------

STATE AUTO FINANCIAL CORPORATION


   

By

 

/s/ Robert P. Restrepo, Jr.

     

/s/ Mark A. Blackburn

 

Robert P. Restrepo, Jr., Chairman,

     

MARK A. BLACKBURN

 

President and Chief Executive Officer

     

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY


   

By

 

/s/ Robert P. Restrepo, Jr.

       

Robert P. Restrepo, Jr., Chairman,

       

President and Chief Executive Officer

     

 

15